Citation Nr: 1758067	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  07-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain residuals.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1990 to May 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2015, the Board remanded the claims to afford the Veteran his requested Travel Board hearing.  In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  Due to a technical problem with the audio recording system, a transcript of the Veteran's testimony was not produced.  In an October 2017 letter, the Veteran was afforded another opportunity to testify at a Board hearing and informed that if he did not respond, it would be presumed that he did not desire another hearing.  To date, the Veteran has not responded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims.

There are outstanding VA treatment records.  A November 20, 2013 VA treatment record indicates that the Veteran had a follow up appointment scheduled on January 30, 2014.  Nevertheless, records subsequent to November 29, 2013 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

There also appear to be outstanding private treatment records.  A June 26, 2006 VA treatment record indicates that the Veteran received chiropractic adjustments for his neck pain.  To date, these records have not been requested or otherwise obtained.  Accordingly, on remand reasonable efforts should be made to obtain any outstanding relevant private treatment records.  

The Veteran's most recent VA spine examination was in October 2011.  In a February 18, 2013 VA treatment record the Veteran reported that his back pain   was "much worse" and requested that his pain medication be increased. In light of the Veteran's statement and the more than six years since his last VA examination, the Board finds that another VA thoracolumbar spine examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from November 29, 2013 to present.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated his cervical  or lumbar spine disabilities, to include any private chiropractic treatment.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected thoracolumbar spine disability. The claims file should be reviewed in conjunction with the examination.  The examiner should describe all symptomatology associated with the Veteran's lumbar spine disability,          to include any neurological manifestations.  All indicated tests should be conducted and the results reported.  Range of motion should be tested actively and passively and after repetitive use.  

The examiner should consider whether there is likely
to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of   pain, weakness, fatigability, or incoordination.  If so,       the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




